DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 12/21/2020 have been entered.  Claims 1, 2, 6, 8, 15-17, 25, 41 and 43 have been amended.  Claims 3-5, 7, 9, 10, 12-14, 18-23, 28, 29, 31, 33, 34, 37-40, 42 and 44 have been cancelled.  Claims 1, 2, 6, 8, 11, 15-17, 24-27, 30, 32, 35, 36, 41 and 43 are currently pending in this application, with claims 1 and 25 being independent.  This Action is made FINAL.


Information Disclosure Statement
The information disclosure statements submitted on 1/4/2021 has been considered by the Examiner and made of record in the application file.

	
  
Response to Arguments
35 USC 102/103 Claim Rejections
Applicant's arguments on pages 9 and 10 that were filed 8/12/2020 have been fully considered, but they are not persuasive.
Regarding claim 1, applicant argues on pages 9-11 that Cho does not teach the newly amended claim limitations of sending to a policy node a request for authorized mobility information for the WCD and receiving a message transmitted by the policy node in response to the request, the message comprising at least authorized mobility area (MA) information for the WCD, said authorized MA information for the WCD  (ii) radio access technology (RAT) information identifying a set of one or more allowed RATs or a set of one or more disallowed RATS.  Examiner respectfully disagrees.

Although the previously used citations do not teach the amended claim limitations, the newly cited portions of Cho do teach the claim limitations.  [0034] teaches that the MME 130 sends an update location request to the HSS 140.  In return (this is in response to the request), the HSS 140 sends an update location acknowledgement containing the allowed list of the MTC terminal 110 to the MME 130 (S240), the allowed list referred to in [0034] being, as taught in [0026], a stored list of regions, stored by the network, at which the MTC terminal 110 is allowed to access the network, as an allowed list.
Applicant’s arguments with respect to claim 25 have been considered but are moot, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 6, 8, 15, 16, 24 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, et al (US PG Publication 2013/0003656), hereafter Cho, in view of Kim, et al (US PG Publication 2016/0112916), and hereafter Kim.

Regarding claim 1, Cho teaches a method for mobility enforcement 
performed by a control entity, 
the method comprising:
receiving a first control plane message transmitted by a wireless 
communication device (WCD)
([0009] - An MME receives a control signal from a wireless terminal and receives the attach request from a wireless terminal); and
in response to receiving the first control plane message, performing a procedure comprising: 
sending to a policy node a request for authorized mobility information for the WCD
([0026] - The network stores a list of regions, at which the MTC terminal 110 is allowed to access the network, as an allowed list
[0034] – The MME 130 sends an update location request to the HSS 140.  In return (this is in response to the request), the HSS 140 sends an update location acknowledgement containing the allowed list of the MTC terminal 110 to the MME 130 (S240));

i) a list of region identifiers each identifying an allowed region or a disallowed region
([0026] - The network stores a list of regions, at which the MTC terminal 110 is allowed to access the network, as an allowed list
[0034] - In return (this is in response to the request), the HSS 140 sends an update location acknowledgement containing the allowed list of the MTC terminal 110 to the MME 130 (S240)) or
(ii) radio access technology (RAT) information identifying a set of one or more allowed RATs or a set of one or more disallowed RATS.
	Cho does not teach
transmitting towards the WCD a response message, said response message comprising the authorized MA information obtained from the policy node, which authorized information comprises at least one of: 
i) the list of region identifiers each identifying an allowed region or a disallowed region or

In the same field of endeavor, Kim teaches the limitations not taught by Cho, including
transmitting towards the WCD a response message, said response message comprising the authorized MA information obtained from the policy node
([0120] - In operation 2105, the HSS 2140 delivers access authority information of the UE with respect to RATs through subscription information to be provided to the MME 2130
[0121] - In operation 2108, the MME 2130 delivers information indicating that the use of the currently used radio access technology is disallowed to the UE 2100),
which authorized information comprises at least one of:
i) the list of region identifiers each identifying an allowed region or a disallowed region or
(ii) the RAT information identifying the list of allowed RATs or the list of one or more disallowed RATS
([0121] - In operation 2108, the MME 2130 delivers information indicating that the use of the currently used radio access technology is disallowed to the UE 2100 together with an Attach/TAU reject message in operation 2101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho, which includes determining allowed regions from an allowed list in response to an attach request 
		
Regarding claim 2, Cho, in view of Kim, teaches the method of claim 1.
Cho further teaches 
wherein the first control plane message is an Attach request
([0009] – Attach request), 
a Tracking Area Update
([0036] – The network operations described in FIG. 2 are applied not only to initial attachment of the terminal but also to tracking area update), or
a Service Request, and
said authorized MA information for the WCD is:
i) a whitelist listing identifiers identifying allowed Tracking Areas (TAs)
([0035] - The tracking area indicates the location of the MTC terminal 110.  When the location of the MTC terminal 110 is contained in the allowed list, the MME 130 accepts the attach request), 
allowed cells
([0035] - The ECGI (global cell ID) indicates the location of the MTC terminal 110.  When the location of the MTC terminal 110 is contained in the allowed list, the MME 130 accepts the attach request), and/or allowed radio access network (RAN) coverage areas, or 
ii) a blacklist listing identifiers identifying forbidden TAs, forbidden cells, and/or forbidden RAN coverage areas.

Regarding claim 6, Cho, in view of Kim, teaches the method of claim 1.
Kim further teaches 
the method further comprising:
obtaining subscriber information associated with the WCD, said subscriber information comprising baseline mobility information, wherein said request for the authorized mobility information comprises the obtained subscriber information
([0120] - In operation 2105, the HSS 2140 checks a PLMN of the MME 2130 and the subscription of the UE 2100 and delivers access authority information of the UE with respect to RATs through subscription information to be provided to the MME 2130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho, in view of Kim, which includes determining allowed regions from an allowed list in response to an attach request received from a mobile device at a control entity, to include Kim’s teaching of notifying a UE of a disallowed radio access technology for the benefit of delivering RAT processing information regarding RATs that are disallowed in an MME/SGSN to a UE (see [0118]).

Regarding claim 8, Cho, in view of Kim, teaches the method of claim 1.
Kim further teaches	 
the method further comprising:

([0120] - In operation 2105, the HSS 2140 checks a PLMN of the MME 2130 and the subscription of the UE 2100 and delivers access authority information of the UE with respect to RATs through subscription information to be provided to the MME 2130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho, in view of Kim, which includes determining allowed regions from an allowed list in response to an attach request received from a mobile device at a control entity, to include Kim’s teaching of notifying a UE of a disallowed radio access technology for the benefit of delivering RAT processing information regarding RATs that are disallowed in an MME/SGSN to a UE (see [0118]).

Regarding claim 15, Cho, in view of Kim, teaches the method of claim 6.
Kim further teaches 
wherein the policy node is configured to generate the authorized mobility information by selecting the authorized mobility information using a policy and context information, and the context information comprises location information identifying location of the WCD
([00120] - Instead of performing operations 2103, 2104, and 2105, the MME 2130 may obtain a HOME PLMN of the UE by using IMSI included in context information of the UE to determine whether the radio access technology currently used by the UE is allowed to the UE based on information that is set in the MME 2130 regarding whether the use of the RAT currently used between the PLMN of the MME 2130 and the Home PLMN of the UE is allowed or disallowed to the UE
(context = home location)) and/or
time-of-day information identifying the current time of day.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho, in view of Kim, which includes determining allowed regions from an allowed list in response to an attach request received from a mobile device at a control entity, to include Kim’s teaching of notifying a UE of a disallowed radio access technology for the benefit of delivering RAT processing information regarding RATs that are disallowed in an MME/SGSN to a UE (see [0118]).
Regarding claim 16, Cho, in view of Kim, teaches the method of claim 1.
Cho further teaches
wherein the procedure further comprises:
transmitting to a RAN node currently serving the WCD a message
([0032] - the MTC terminal 110 (or a user equipment (UE)) sends an attach request to the serving eNB 120 (S210).  The attach request may contain the terminal identifier (UE id) of the requesting MTC terminal 110)
identifying, at least one of:
the list of allowed regions
([0033] – The serving eNB 120 creates an initial UE message that contains the attach request received from the MTC terminal 110 and ECGI (E-UTRAN cell global identifier) and TAI (tracking area ID) of the eNB 120, and sends the initial UE message to the MME 130 (S220)
[0035] - the MME 130 determines whether the ECGI (or global cell ID) or tracking area is contained in the allowed list received from the HSS 140 (S250).  Here, the ECGI or tracking area indicates the location of the MTC terminal 110.  When the location of the MTC terminal 110 is contained in the allowed list, the MME 130 accepts the attach request
[0105] - The allowed list, which stores information regarding regions 
(The message received by the serving eNB identifies allowed regions)),
the list of disallowed regions, the set of disallowed RATs, or
the set of allowed RATs.  

Regarding claim 24, Cho, in view of Kim, teaches the method of claim 1.

a non-transitory computer readable medium including a computer program comprising instructions for performing the method of claim 1
([0091] - The storage unit 820 stores programs and data necessary for the 
operation of the MTC terminal 110, and may include a program area and a data area).
Regarding claim 41, Cho, in view of Kim, teaches the method of claim 1.
Cho further teaches
wherein the list of one or more allowed regions comprises
one or more tracking areas (TAs)
([0035] - The tracking area indicates the location of the MTC terminal 110.  When the location of the MTC terminal 110 is contained in the allowed list, the MME 130 accepts the attach request), 
one or more cells
([0035] - The ECGI (global cell ID) indicates the location of the MTC terminal 110.  When the location of the MTC terminal 110 is contained in the allowed list, the MME 130 accepts the attach request), or 
one or more access node coverage areas.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Kim, and further in view of Chin, et al (US PG Publication 2016/0183156), hereafter Chin.


Cho, in view of Kim, does not teach 
wherein the WCD is currently using at least one PDN connection, said PDN connection being associated with a set of one or more Packet Data Unit (PDU) sessions, and the message from the policy node comprises an authorized SM class for the PDN connection.
In the same field of endeavor, Chin teaches the limitations not taught by Cho, in view of Kim, including
wherein the WCD is currently using at least one PDN connection, said PDN connection being associated with a set of one or more Packet Data Unit (PDU) sessions, and the message from the policy node comprises an authorized SM class for the PDN connection 
([0260] – The UE has the ability to know whether there is session continuity for the PDN connections
[0261] - If the service continuity support information is present for an APN and indicates that service continuity shall be supported, then the MME/control plane shall allow the service continuity for the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho, in view of Kim, which includes determining allowed regions from an allowed list in response to an attach request received from a mobile device at a control entity, to include Chin’s of allowing service continuity for a UE based on the APN for the PDN connection for the benefit of .

Claims 25-27, 30 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Cho.

Regarding claim 25, Kim teaches a method for mobility enforcement performed by a wireless communication device (WCD), the method comprising, 
transmitting a first control plane message towards a control entity
([0120] – A UE 2100 sends an Attach/TAU request to a network control entity, an MME 2130 to register network use); and
receiving a response message transmitted by the control entity, wherein the response message comprises mobility information for the WCD
([0120] - In operation 2105, the HSS 2140 delivers access authority information of the UE with respect to RATs through subscription information to be provided to the MME 2130
[0121] - In operation 2108, the MME 2130 delivers information indicating that the use of the currently used radio access technology is disallowed to the UE 2100) and
said mobility information for the WCD includes at least one of: 
i) a list of region identifiers each identifying an allowed region or a disallowed region
([0121] - In operation 2108, the MME 2130 delivers information indicating that the use of the currently used radio access technology is disallowed to the UE 2100) or
(ii) RAT information identifying the set of allowed RATs or the set of disallowed RATS.
Kim does not teach
wherein the mobility information for the WCD comprises authorized mobility area (MA) information received from a policy node.
In the same field of endeavor, Cho teaches the limitations not taught by Kim, including
wherein the mobility information for the WCD comprises authorized mobility area (MA) information received from a policy node
([0026] - The network stores a list of regions, at which the MTC terminal 110 is allowed to access the network, as an allowed list
[0034] – The MME 130 sends an update location request to the HSS 140.  In return (this is in response to the request), the HSS 140 sends an update location acknowledgement containing the allowed list of the MTC terminal 110 to the MME 130 (S240)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim, which includes notifying a UE of a disallowed radio access technology, to include Cho’s teaching of determining allowed regions from an allowed list in response to an attach request received from a mobile device at a control entity, for the benefit of    

Regarding claim 26, Kim, in view of Cho, teaches the method of claim 25.
Kim further teaches 
wherein the first control plane message is an Attach request
([0120] – A UE 2100 sends an Attach request to a network control entity, an MME 2130 to register network use), 
a Tracking Area Update
([0120] – A UE 2100 sends a TAU request to a network control entity, an MME 2130 to register network use), or
a Service Request. 

Regarding claim 27, Kim, in view of Cho, teaches the method of claim 25.
Cho further teaches 
wherein the mobility information is
i) a whitelist listing identifiers identifying allowed Tracking Areas (TAs)
([0035] - The tracking area indicates the location of the MTC terminal 110.  When the location of the MTC terminal 110 is contained in the allowed list, the MME 130 accepts the attach request),
allowed cells
([0035] - The ECGI (global cell ID) indicates the location of the MTC terminal 110.  When the location of the MTC terminal 110 is contained in the allowed list, the MME 130 accepts the attach request), 
and/or allowed radio access network (RAN) coverage areas, or 
ii) a blacklist listing identifiers identifying forbidden TAs, forbidden cells, and/or forbidden RAN coverage areas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim, in view of Cho, which includes notifying a UE of a disallowed radio access technology, to include Cho’s teaching of determining allowed regions from an allowed list in response to an attach request received from a mobile device at a control entity, for the benefit of dynamically generating and updating an allowed list for controlling network access of a stationary wireless terminal in a communication system (see [0001]).

Regarding claim 30, Kim, in view of Cho, teaches the method of claim 25.
Kim further teaches 
wherein the mobility information for the WCD comprises baseline mobility information, and the mobility information for the WCD further comprises subscription information, wherein the subscription information comprises the baseline mobility information
([0120] - In operation 2105, the HSS 2140 checks a PLMN of the MME 2130 and the subscription of the UE 2100 and delivers access authority information of the UE with respect to RATs through subscription information to be provided to the MME 2130).

Regarding claim 43, Cho teaches the method of claim 25,
wherein the list of one or more allowed regions comprises
one or more TAs
([0035] - The tracking area indicates the location of the MTC terminal 110.  When the location of the MTC terminal 110 is contained in the allowed list, the MME 130 accepts the attach request), 
one or more cells
([0035] - The ECGI (global cell ID) indicates the location of the MTC terminal 110.  When the location of the MTC terminal 110 is contained in the allowed list, the MME 130 accepts the attach request), or
one or more access node coverage areas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim, in view of Cho, which includes notifying a UE of a disallowed radio access technology, to include Cho’s teaching of determining allowed regions from an allowed list in response to an attach request received from a mobile device at a control entity, for the benefit of dynamically generating and updating an allowed list for controlling network access of a stationary wireless terminal in a communication system (see [0001]).

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Cho, and further in view of Chin.

Regarding claim 35, Kim, in view of Cho, teaches the method of claim 25.
Kim, in view of Cho, does not teach 
wherein the WCD is in connected mode, and
the method further comprises:
transmitting a request to the control entity for setup of bearers that are assigned a SM class that is not subject to pre-setup resources.  

In the same field of endeavor, Chin teaches the limitations not taught by Kim, in view of Cho, including
wherein the WCD is in connected mode
([0222] - The UE is RRC connected), and
the method further comprises:
transmitting a request to the control entity for setup of bearers that are assigned a SM class that is not subject to pre-setup resources
([0091] – The PDN connection/PDP context created in the HeNB/HNB 
by the MME/control plane includes context information related to the UE indicating whether such connection is a LIPA PDN connection PDN connection or not, where, in addition, each UE may be configured to not reconnect to the PDN corresponding to a certain APN or service if the PDN connection was disconnected by the network due to mobility from a H(e)NB (where the UE was connected in LIPA to such PDN) to a target cell (where LIPA continuity is not provided
[0222] – When the UE is RRC connected, the UE is RRC connected by only signaling bearers are created and sends the TAU request to the MME/control plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim, in view of Cho, which includes notifying a UE of a disallowed radio access technology, to include Chin’s of allowing service continuity for a UE based on the APN for the PDN connection for the benefit of managing local IP access connection resulting from mobility of a user equipment (see [0002]).

Regarding claim 36, Kim, in view of Cho, teaches the method of claim 25.
Kim, in view of Cho, does not teach
wherein the WCD is currently using at least one PDN connection, said PDN connection being associated with a set of one or more Packet Data Unit (PDU) sessions; and 
the mobility information for the WCD comprises an authorized SM class for the PDN connection.
In the same field of endeavor, Chin teaches the limitations not taught by Kim, in view of Cho, including
wherein the WCD is currently using at least one PDN connection, said PDN connection being associated with a set of one or more Packet Data Unit (PDU) sessions
([0260] – The UE has the ability to know whether there is sessions for PDN connections); and 
the mobility information for the WCD comprises an authorized SM class for the PDN connection
([0260] – The UE has the ability to know whether there is session continuity for the PDN connections
[0261] - If the service continuity support information is present for an APN and indicates that service continuity shall be supported, then the MME/control plane shall allow the service continuity for the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim, in view of Cho, which includes notifying a UE of a disallowed radio access technology, to include Chin’s of allowing service continuity for a UE based on the APN for the PDN connection for the benefit of managing local IP access connection resulting from mobility of a user equipment (see [0002]).

Allowable Subject Matter
Claims 11 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


		

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daly, et al (US PG Publication 2012/0009937), hereafter Daly, teaches services are selectively blocked (denied), modified, or allowed on a wireless device within a geographic region based on lists indicating allowed services and restricted services.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 10 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.










/FRANK E DONADO/Examiner, Art Unit 2641







/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641